Citation Nr: 0104651	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits based on 
the appellant's alleged status as the helpless child of a 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February to July 1943.  
He died in February 1993, and the appellant is a surviving 
child.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, VA Regional Office (RO).


FINDINGS OF FACT

1.  The appellant was born in December 1954; his 18th 
birthday was in December 1972.

2.  At the time of his 18th birthday, the appellant was not 
permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for VA benefits based on the appellant's status 
as the helpless child of a veteran have not been met.  38 
U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.57, 3.356 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Dependency and indemnity compensation (DIC) benefits are 
available only to certain survivors of deceased veterans.  
38 U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  See 
38 U.S.C.A. § 101(4)(a)(i).

One of the principal exceptions to the 18 year age limit for 
an eligible "child" of a veteran, and the once which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran, "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. § 101(4)(a)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating criteria applicable to disabled veterans are not 
controlling in this case.  38 C.F.R. § 3.356(a); see also 
Bledsoe v. Derwinski, 1 Vet. App. 32, 33-4 (1990).  Principal 
factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  In capacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.



(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In these cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relative or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which provided no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2000).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).


Factual Background and Analysis

The veteran was in receipt of 100 percent service-connected 
benefits based on psychiatric disability for 10 years prior 
to his death, and, therefore, the RO awarded the veteran's 
surviving spouse DIC benefits pursuant to 38 U.S.C.A. § 1318 
(West 1991).  That benefit is payable to the surviving spouse 
and children of a deceased veteran.  Id.  The appellant's 
mother, the veteran's surviving spouse, died in May 1998.  
The appellant now claims entitlement to DIC benefits as a 
surviving, helpless child of the veteran.

The appellant was born in December 1954.  In July 1974 he was 
involved in a motor vehicle accident and incurred multiple, 
serious injuries.  He was 19 years of age at the time of that 
accident.  As a result he has disability affecting his back, 
hip, speech and balance, which he asserts renders him 
incapable of support.  The appellant is unmarried.  The Board 
need not reach the question of whether the appellant is now 
incapable of support due to his disabilities.  
Rather, the denial herein is based on the fact that the 
appellant does not claim, and the evidence does not show, 
that he was incapable of self-support prior to the July 1974 
accident.  In fact, in connection with a personal hearing in 
March 2000 the appellant specifically indicates he was not 
disabled prior to the 1974 accident.  Transcript at 8.  There 
is no evidence of record in contradiction of that statement.

In short, the evidentiary record does not demonstrate that 
the appellant became permanently incapable of self support on 
or before his 18th birthday.  Evidence that the appellant 
became incapable of self-support at some later point in time 
is not material to the issue presented here.  As the 
preponderance of the evidence is against the appellant's 
claim as the helpless child of a veteran, he is not now 
eligible for DIC benefits.  38 C.F.R. § 3.356.

The Board notes that the RO referenced this matter as one 
involving new and material evidence based on the denial of 
benefits for the appellant as a helpless child in an 
unappealed 1975 rating decision.  However, that decision was 
issued pertinent to a claim filed by the veteran.  The law 
provides that issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during a veteran's lifetime.  
38 C.F.R. § 20.1106 (2000).  Thus, the Board has, herein 
above, discussed the matter on a de novo basis.  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In this case the appellant has presented evidence and 
argument pertinent to the merits of his claim and has been 
provided with notice of governing laws and regulations.  

Moreover, the RO, although utilizing the term new and 
material, discussed the merits of the appellant's case, 
noting that the reason for denial was that he was not shown 
to be permanently incapable of support prior to age 18.  
Thus, the appellant is not prejudiced by the Board's 
discussion herein above.


ORDER

Th claim for DIC benefits based on the appellant's status as 
the helpless child of a veteran is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

